NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                             IN THE DISTRICT COURT OF APPEAL

                                             OF FLORIDA

                                             SECOND DISTRICT


KATRINA ANN DAYE,                         )
                                          )
             Appellant,                   )
                                          )
v.                                        )         Case No. 2D17-5056
                                          )
CHRIS NOCCO, SHERIFF OF                   )
PASCO COUNTY,                             )
                                          )
             Appellee.                    )
                                          )

Opinion filed March 8, 2019.

Appeal from the Circuit Court for Pasco
County; Declan P. Mansfield, Judge.

Bob Dillinger, Public Defender, and George
Pavlidakey, Assistant Public Defender, New
Port Richey, for Appellant.

Ashley Moody, Attorney General,
Tallahassee, and Linsey Sims-Bohnenstiehl,
Assistant Attorney General, Tampa, for
Appellee.


PER CURIAM.


             Affirmed.


LaROSE, C.J., and SILBERMAN and ATKINSON, JJ., Concur.